
	
		III
		111th CONGRESS
		2d Session
		S. RES. 322
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Levin (for himself,
			 Mr. Brownback, Mr. Durbin, and Mr.
			 Lugar) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Relations
		
		
			August 5, 2010
			Committee discharged; considered, amended, and agreed to
			 with an amended preamble
		
		RESOLUTION
		Expressing the sense of the Senate on
		  religious minorities in Iraq.
	
	
		Whereas the territory
			 of Iraq, the land of Mesopotamia, has millennia of rich cultural and religious
			 history;
		Whereas the Sumerians, Babylonians, and Assyrians thrived
			 within what are now the borders of Iraq;
		Whereas the biblical patriarch Abraham was born in Ur,
			 King Hammurabi ruled from Babylon, and Imam Ali, the founder of Shiite Islam,
			 died in Kufa;
		Whereas during the 35-year rule of the Baath Party and
			 Saddam Hussein, and despite the Provisional Constitution of 1968 that provided
			 for individual religious freedom in Iraq, the Government of Iraq severely
			 limited freedom of religion, especially for religious minorities, and sought to
			 exploit religious differences for political purposes, leading the United States
			 Government to designate Iraq as a country of particular concern
			 under the International Religious Freedom Act of 1998 (Public Law 105–292)
			 because of systematic, ongoing, egregious violations of religious
			 freedom;
		Whereas members of religious minority communities of Iraq,
			 both those who have been forced to flee the homeland in which their ancestors
			 have lived for thousands of years and those who remain in Iraq, are committed
			 to maintaining their presence in Iraq and keeping alive their communities’
			 cultures, heritage, and religions, but threats against them jeopardize the
			 future of Iraq as a diverse, pluralistic, and free society;
		Whereas despite the reduction in violence in Iraq in
			 recent years, serious threats to religious freedom remain, including
			 religiously motivated violence directed at vulnerable religious minorities,
			 their leaders, and their holy sites, including Chaldeans, Syriacs, Assyrians,
			 Armenians and other Christians, Sabean Mandeans, Yeazidis, Baha’is, Kaka’is,
			 Jews, and Shi’a Shabak;
		Whereas the March 2010 Report on Human Rights issued by
			 the Department of State identifies insurgent and extremist violence,
			 coupled with weak government performance in upholding the rule of law
			 resulting in widespread and severe human rights abuses as among
			 the significant and continuing human rights problems in Iraq;
		Whereas although violence has impacted all aspects of
			 society in Iraq, there have been alarming levels of religiously motivated
			 violence in Iraq in recent years;
		Whereas the United States Commission on International
			 Religious Freedom continues to recommend that the Secretary of State designate
			 Iraq as a country of particular concern under the International
			 Religious Freedom Act of 1998, because of the systematic, ongoing, egregious
			 violations of religious freedom in Iraq;
		Whereas scores of holy sites in Iraq have been bombed
			 since 2004;
		Whereas members of small religious minority communities in
			 Iraq do not have militia or tribal structures to defend them, often receive
			 inadequate official protection, and are legally, politically, and economically
			 marginalized;
		Whereas in the Nineveh and Kirkuk governorates, where
			 control is disputed between the Government of Iraq and the Kurdistan regional
			 government, religious minorities have been targeted for abuse, violence, and
			 discrimination;
		Whereas before 1951, non-Muslims comprised some 6 percent
			 of the population of Iraq, with Jews as the oldest and largest of these
			 communities, tracing back to the Babylonian captivity of the sixth century BCE,
			 but today the Jewish community in Iraq numbers in the single digits and
			 essentially lives in hiding;
		Whereas religious minorities in Iraq, who made up about 3
			 percent of the population of Iraq in 2003, make up a disproportionately high
			 percentage of registered Iraqi refugees;
		Whereas the number of Christians in Iraq was approximately
			 1,400,000 according to the 1987 Iraqi census but, according to the 2009 Report
			 on International Religious Freedom issued by the Department of State, may now
			 number only 500,000 to 600,000;
		Whereas the United States is gravely concerned about the
			 viability of the indigenous Christian communities of Iraq and other religious
			 minority communities, and the possible disappearance of their ancient
			 languages, culture, and heritage;
		Whereas the Sabean Mandean community in Iraq reports that
			 almost 90 percent of its members have fled Iraq, leaving only about 3,500 to
			 5,000 Mandeans in Iraq as of 2009;
		Whereas the Baha’i faith, estimated to have fewer than
			 2,000 adherents in Iraq, remains prohibited in Iraq under a 1970 law;
		Whereas although hundreds of thousands of Iraqi refugees
			 and internally displaced persons have returned to their areas of origin, the
			 numbers of religious minority returnees to Iraq are disproportionately low;
			 and
		Whereas members of religious minority communities of Iraq
			 in diaspora have organized to support their communities in Iraq in ways that
			 also benefit the whole of Iraq society by encouraging the rule of law, enhanced
			 security, employment, education and health services: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 remains deeply concerned about the plight of vulnerable religious minorities of
			 Iraq;
			(2)the United States
			 Government and the United Nations Assistance Mission for Iraq should urge the
			 Government of Iraq to enhance security at places of worship in Iraq,
			 particularly where religious minorities are known to be at risk;
			(3)the United States
			 Government should continue to work with the Government of Iraq to ensure that
			 members of ethnic and religious minorities communities in Iraq—
				(A)suffer no
			 discrimination in recruitment, employment, or advancement in the Iraqi police
			 and security forces; and
				(B)while employed in
			 the Iraqi police and security forces, where appropriate, be assigned to their
			 locations of origin, rather than being transferred to other areas;
				(4)the Government of
			 Iraq and the Kurdistan regional government should work towards a peaceful and
			 timely resolution of disputes over territories, particularly those where many
			 religious communities reside;
			(5)the United States
			 Government and the United Nations Assistance Mission for Iraq should urge the
			 Government of Iraq to—
				(A)implement in full
			 those provisions of the Constitution of Iraq that provide protections for the
			 individual rights to freedom of thought, conscience, religion, and belief and
			 protections for religious minorities to enjoy their culture and language and
			 practice their religion; and
				(B)reduce onerous
			 registration requirements so that smaller religious groups are not
			 disadvantaged in registering;
				(6)the Government of
			 Iraq should take affirmative measures to reverse the legal, political, and
			 economic marginalization of religious minorities in Iraq;
			(7)the United States
			 Government should assist, consistent with local aspirations and developmental
			 needs, ethnic and religious minorities in Iraq to organize themselves civically
			 and politically to effectively convey their concerns to government;
			(8)the United States
			 Government should continue to fund capacity-building programs for the Iraqi
			 Ministry of Human Rights and the independent national Human Rights Commission,
			 and should continue to help reconstitute the minorities committee to make it an
			 effective voice for Iraqi minorities;
			(9)the Government of
			 Iraq should direct the Iraqi Ministry of Human Rights to investigate and issue
			 a public report on abuses against and the marginalization of minority
			 communities in Iraq and make recommendations to address such abuses; and
			(10)the United
			 States Government should encourage the Government of Iraq and the Kurdistan
			 Regional Government to protect the linguistic and cultural heritage, religious
			 beliefs, and ethnic and religious identities of minority groups, in particular
			 those living in the Nineveh Plain.
			
